In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00025-CV




   THE STATE OF TEXAS FOR THE BEST INTEREST
            AND PROTECTION OF J.G.




         On Appeal from the County Court at Law
                Cherokee County, Texas
                 Trial Court No. 40080




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION
        J.G. appeals a trial court’s order 1 authorizing the administration of psychoactive drugs

based on his physician’s application. The trial court may enter an order authorizing the

administration of psychoactive medication if the patient is under a court order to receive mental

health services. See TEX. HEALTH & SAFETY CODE ANN. § 574.106(a)(1) (West 2010). In a

separate appeal filed in cause number 06-13-00022-CV, J.G. argued that the trial court’s order

for inpatient extended mental health services, upon which the order authorizing the

administration of psychoactive drugs was based, was not supported by sufficient evidence.

Therefore, he argues that the order authorizing administration of psychoactive medication is

likewise invalid. We agree.

         In cause number 06-13-00022-CV, we found that the State failed to meet its burden to

prove that J.G. met the requirements of Section 574.035 by clear and convincing evidence. See

TEX. HEALTH & SAFETY CODE ANN. § 574.035 (West Supp. 2012). The order authorizing his

involuntary commitment to extended mental health treatment was reversed.                   Accordingly,

because J.G. is not under court order to receive mental health services, the order authorizing

administration of psychoactive medication is also invalid.




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West
2013). We are unaware of any conflict between precedent of the Twelfth Court of Appeals and that of
this Court on any relevant issue. See TEX. R. APP. P. 41.3.


                                                    2
       We reverse the trial court’s judgment granting the application to administer psychoactive

medication and render judgment denying that application.



                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:      April 29, 2013
Date Decided:        May 2, 2013




                                               3